Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 11, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155198(82)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 155198
  v                                                                  COA: 327063
                                                                     Wayne CC: 14-007222-FH
  HAROLD LAMONT WALKER,
             Defendant-Appellant.
  _____________________________________/

          By order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before November 16, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 11, 2018

                                                                                Clerk